— Order granting plaintiff’s motion, in a derivative action brought by him as a stockholder of defendant Marine Transit Corporation, to strike out, as insufficient in law, the first, fourth and fifth defenses in the respondents’ amended answers, denying his motion to strike out the second and third defenses, and granting leave to serve further amended answers setting forth the fourth and fifth defenses as partial defenses and also setting forth an additional complete defense, modified by eliminating therefrom the provision authorizing the service of amended answers setting forth the fourth and fifth defenses as partial defenses and containing an additional complete defense. As so modified the order, in so far as appealed from, is affirmed, without costs. The matter set out in the fourth and fifth defenses and in the suggested new defense, in so far as relevant, may be proved under the denials contained in the amended answers. This disposition makes unnecessary the serving of any further or new pleadings by the defendants. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.